
	
		II
		112th CONGRESS
		1st Session
		S. 730
		IN THE SENATE OF THE UNITED STATES
		
			April 5, 2011
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the settlement of certain claims under the
		  Alaska Native Claims Settlement Act, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Southeast Alaska Native Land
			 Entitlement Finalization and Jobs Protection Act.
		2.DefinitionsIn this Act:
			(1)Conservation
			 system unitThe term conservation system unit has
			 the meaning given the term in section 102 of the Alaska National Interest Lands
			 Conservation Act (16 U.S.C. 3102).
			(2)Land use
			 designation IIThe term Land Use Designation II has
			 the meaning described in title V of the Alaska National Interest Lands
			 Conservation Act (16 U.S.C. 539 et seq.), as further amended by section 201 of
			 the Tongass Timber Reform Act of 1990 (Public Law 101–626).
			(3)SealaskaThe
			 term Sealaska means the Sealaska Corporation, a Regional Native
			 Corporation created under the Alaska Native Claims Settlement Act (43 U.S.C.
			 1601 et seq.).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Selections in
			 southeast Alaska
			(a)Selection by
			 Sealaska
				(1)In
			 generalNotwithstanding section 14(h)(8) of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1613(h)(8)), Sealaska is authorized to select
			 and receive conveyance of the remaining land entitlement of Sealaska under that
			 Act (43 U.S.C. 1601 et seq.) from Federal land located in southeast Alaska from
			 each category described in subsections (b) and (c).
				(2)Treatment of
			 land conveyedLand conveyed pursuant to this Act is to be treated
			 as land conveyed pursuant to the Alaska Native Claims Settlement Act (43 U.S.C.
			 1601 et seq.) subject to, but not limited to—
					(A)reservation of
			 public easements across land pursuant to section 17(b) of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1616(b));
					(B)valid existing
			 rights pursuant to section 14(g) of the Alaska Native Claims Settlement Act (43
			 U.S.C. 1613(g)); and
					(C)the land bank
			 protections of section 907(d) of the Alaska National Interest Lands
			 Conservation Act (43 U.S.C. 1636(d)).
					(b)Withdrawal of
			 landThe following public land is withdrawn, subject to valid
			 existing rights, from all forms of appropriation under public land laws,
			 including the mining and mineral leasing laws, and from selection under the Act
			 of July 7, 1958 (commonly known as the Alaska Statehood Act) (48
			 U.S.C. note prec. 21; Public Law 85–508), and shall be available for selection
			 by, and conveyance to, Sealaska to complete the remaining land entitlement of
			 Sealaska under section 14(h)(8) of the Alaska Native Claims Settlement Act (43
			 U.S.C. 1613(h)(8)):
				(1)Land identified
			 on the maps dated February 1, 2011, and labeled Attachment A (Maps 1
			 through 8).
				(2)Sites with
			 traditional, recreational, and renewable energy use value, as identified on the
			 map entitled Sites with Traditional, Recreational, and Renewable Energy
			 Use Value, dated February 1, 2011, and labeled Attachment
			 D, subject to the condition that not more than 5,000 acres shall be
			 selected for those purposes.
				(3)Sites identified
			 on the map entitled Traditional and Customary Trade and Migration
			 Routes, dated February 1, 2011, and labeled Attachment
			 C, which includes an identification of—
					(A)a conveyance of
			 land 25 feet in width, together with 1-acre sites at each terminus and at 8
			 locations along the route, with the route, location, and boundaries of the
			 conveyance described on the map inset entitled Yakutat to Dry Bay Trade
			 and Migration Route on the map entitled Traditional and
			 Customary Trade and Migration Routes, dated February 1, 2011, and
			 labeled Attachment C;
					(B)a conveyance of
			 land 25 feet in width, together with 1-acre sites at each terminus, with the
			 route, location, and boundaries of the conveyance described on the map inset
			 entitled Bay of Pillars to Port Camden Trade and Migration Route
			 on the map entitled Traditional and Customary Trade and Migration
			 Routes, dated February 1, 2011, and labeled Attachment
			 C; and
					(C)a conveyance of
			 land 25 feet in width, together with 1-acre sites at each terminus, with the
			 route, location, and boundaries of the conveyance described on the map inset
			 entitled Portage Bay to Duncan Canal Trade and Migration Route
			 on the map entitled Traditional and Customary Trade and Migration
			 Routes, dated February 1, 2011, and labeled Attachment
			 C.
					(c)Sites with
			 sacred, cultural, traditional, or historic significanceSubject
			 to the criteria and procedures applicable to land selected pursuant to section
			 14(h)(1) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(1)) and
			 set forth in the regulations promulgated at section 2653.5 of title 43, Code of
			 Federal Regulations (as in effect on the date of enactment of this Act), except
			 as otherwise provided in this Act—
				(1)Sealaska shall
			 have a right to identify up to 3,600 acres of sites with sacred, cultural,
			 traditional, or historic significance, including archeological sites, cultural
			 landscapes, and natural features having cultural significance; and
				(2)on identification
			 of the land by Sealaska under paragraph (1), the identified land shall
			 be—
					(A)withdrawn,
			 subject to valid existing rights, from all forms of appropriation under public
			 land laws, including the mining and mineral leasing laws, and from selection
			 under the Act of July 7, 1958 (commonly known as the Alaska Statehood
			 Act) (48 U.S.C. note prec. 21; Public Law 85–508); and
					(B)available for
			 selection by, and conveyance to, Sealaska to complete the remaining land
			 entitlement of Sealaska under section 14(h)(8) of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1613(h)(8)), subject to the conditions that—
						(i)no
			 sites with sacred, cultural, traditional, or historic significance may be
			 selected from within a unit of the National Park System; and
						(ii)beginning on the
			 date that is 15 years after the date of enactment of this Act, Sealaska shall
			 be limited to identifying not more than 360 acres of sites with sacred,
			 cultural, traditional, or historic significance under this subsection.
						(d)Forest
			 development roadsSealaska shall receive from the United States,
			 subject to such reasonable terms and conditions as the Forest Service may
			 impose, nonexclusive easements to Sealaska to allow—
				(1)access on the
			 forest development road and use of the log transfer site identified in
			 paragraphs (3)(b), (3)(c), and (3)(d) of the patent numbered 50–85–0112 and
			 dated January 4, 1985;
				(2)access on the
			 forest development road identified in paragraphs (2)(a) and (2)(b) of the
			 patent numbered 50–92–0203 and dated February 24, 1992;
				(3)access on the
			 forest development road identified in paragraph (2)(a) of the patent numbered
			 50–94–0046 and dated December 17, 1993;
				(4)access on the
			 forest development roads and use of the log transfer facilities identified on
			 the maps dated February 1, 2011, and labeled Attachment A (Maps 1
			 through 8);
				(5)a reservation of
			 a right to construct a new road to connect to existing forest development
			 roads, as generally identified on the maps described in paragraph (4);
			 and
				(6)access to, and
			 reservation of a right to, construct a new log transfer facility and log
			 storage area at the location identified on the maps described in paragraph
			 (4).
				4.Conveyances to
			 sealaska
			(a)Timeline for
			 conveyance
				(1)In
			 generalSubject to paragraphs (2), (3), and (4), the Secretary
			 shall work with Sealaska to develop a mutually agreeable schedule to complete
			 the conveyance of land to Sealaska under this Act.
				(2)Final
			 prioritiesConsistent with the provisions of section 403 of the
			 Alaska Land Transfer Acceleration Act (43 U.S.C. 1611 note; Public Law
			 108–452), not later than 18 months after the date of enactment of this Act,
			 Sealaska shall submit to the Secretary the final, irrevocable priorities for
			 selection of land withdrawn under section 3(b)(1).
				(3)Substantial
			 completion requiredNot later than 2 years after the date of
			 selection by Sealaska of land withdrawn under section 3(b)(1), the Secretary
			 shall substantially complete the conveyance of the land to Sealaska under this
			 Act.
				(4)EffectNothing
			 in this Act shall interfere with, or cause any delay in, the duty of the
			 Secretary to convey land to the State of Alaska under section 6 of the Act of
			 July 7, 1958 (commonly known as the Alaska Statehood Act) (48
			 U.S.C. note prec. 21; Public Law 85–508).
				(b)Expiration of
			 withdrawalsOn completion of the selection by Sealaska and the
			 conveyances to Sealaska of land under subsection (a) in a manner that is
			 sufficient to fulfill the land entitlement of Sealaska under section 14(h)(8)
			 of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8))—
				(1)the right of
			 Sealaska to receive any land under section 14(h)(8) of that Act from within a
			 withdrawal area established under subsections (a) and (d) of section 16 of that
			 Act (43 U.S.C. 1615(a) and 1615(d)) shall be terminated;
				(2)the withdrawal
			 areas set aside for selection by Native Corporations in southeast Alaska under
			 subsections (a) and (d) of section 16 of that Act (43 U.S.C. 1615(a) and
			 1615(d)) shall be rescinded; and
				(3)land located
			 within a withdrawal area that is not conveyed to Sealaska or to a southeast
			 Alaska Village Corporation or Urban Corporation shall be returned to the
			 unencumbered management of the Forest Service as part of the Tongass National
			 Forest.
				(c)LimitationSealaska
			 shall not select or receive under this Act any conveyance of land pursuant to
			 paragraph (1) or (2) of section 3(b) located within any conservation system
			 unit.
			(d)Applicable
			 easements and public access
				(1)In
			 generalThe conveyance to Sealaska of land withdrawn pursuant to
			 paragraphs (1) and (3) of section 3(b) that is located outside a withdrawal
			 area designated under section 16(a) of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1615(a)) shall be subject to—
					(A)a reservation for
			 easements for public access on the public roads depicted on the maps dated
			 February 1, 2011, and labeled Attachment A (Maps 1 through
			 8);
					(B)a reservation for
			 easements along the temporary roads designated by the Forest Service as of the
			 date of enactment of this Act for the public access trails depicted on the maps
			 described in subparagraph (A);
					(C)the right of
			 noncommercial public access for subsistence uses, consistent with title VIII of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3111 et seq.),
			 and recreational access, without liability to Sealaska, subject to—
						(i)the
			 right of Sealaska to regulate access granted under this subparagraph to ensure
			 public safety, to protect cultural or scientific resources, and to provide
			 environmental protection; and
						(ii)the condition
			 that Sealaska shall post on any applicable property, in accordance with State
			 law, notices of the conditions on use; and
						(D)the requirement
			 that, with respect to the land conveyed to the corporation pursuant to section
			 3(b)(1), Sealaska shall continue to manage the land in accordance with the
			 State of Alaska Forest Resources and Practices Act, Alaska Stat. 41.17, except
			 that, for a period of 5 years beginning on the date of enactment of this Act,
			 Alaska Stat. 41.17.116(1) shall apply to the harvest of timber within 100 feet
			 of a water body defined in Alaska Stat. 41.17.950(31).
					(2)Sacred,
			 cultural, traditional and historic sitesThe conveyance to
			 Sealaska of land withdrawn pursuant to section 3(c) that is located outside of
			 a withdrawal area designated under section 16(a) of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1615(a)) shall be subject to—
					(A)the right of
			 public access across the conveyances where no reasonable alternative access
			 around the land is available without liability to Sealaska; and
					(B)the right of
			 Sealaska to regulate access granted under this paragraph across the conveyances
			 to ensure public safety, to protect cultural or scientific resources, to
			 provide environmental protection, or to prohibit activities incompatible with
			 the use and enjoyment of the land by Sealaska, subject to the condition that
			 Sealaska shall post on any applicable property, in accordance with State law,
			 notices of the conditions on use.
					(3)Traditional and
			 customary trade and migration routesThe conveyance to Sealaska
			 of land withdrawn pursuant to section 3(b)(3) that is located outside of a
			 withdrawal area designated under section 16(a) of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1615(a)) shall be subject to a requirement that
			 Sealaska provide public access across the conveyances if an adjacent landowner
			 or the public has a legal right to use the adjacent private or public
			 land.
				(4)Sites with
			 traditional, recreational, and renewable energy use valueThe
			 conveyance to Sealaska of land withdrawn pursuant to section 3(b)(2) that is
			 located outside of a withdrawal area designated under section 16(a) of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1615(a)) shall be subject
			 to—
					(A)the right of
			 public access across the land without liability to Sealaska; and
					(B)the condition
			 that public access across the land would not be unreasonably restricted or
			 impaired.
					(5)EffectNo
			 right of access provided to any individual or entity (other than Sealaska) by
			 this subsection—
					(A)creates any
			 interest, other than an interest retained by the United States, of such an
			 individual or entity in the land conveyed to Sealaska in excess of that right
			 of access; or
					(B)provides standing
			 in any review of, or challenge to, any determination by Sealaska with respect
			 to the management or development of the applicable land.
					(e)Conditions on
			 sacred, cultural, traditional, and historic sites and traditional and customary
			 trade and migration routesThe conveyance to Sealaska of land
			 withdrawn pursuant to sections 3(b)(3) and 3(c)—
				(1)shall be subject
			 to a covenant prohibiting any commercial timber harvest or mineral development
			 on the land;
				(2)shall be subject
			 to a covenant allowing use of the land only as described in subsection (f);
			 and
				(3)shall not be
			 subject to any additional restrictive covenant based on cultural or historic
			 values, or any other restriction, encumbrance, or easement, except as provided
			 in sections 14(g) and 17(b) of the Alaska Native Claims Settlement Act (43
			 U.S.C. 1613(g), 1616(b)).
				(f)Uses of sacred,
			 cultural, traditional, and historic sites and traditional and customary trade
			 and migration routesAny land conveyed to Sealaska from land
			 withdrawn pursuant to sections 3(b)(3) and 3(c) may be used for—
				(1)preservation of
			 cultural knowledge and traditions associated with the site;
				(2)historical,
			 cultural, and scientific research and education;
				(3)public
			 interpretation and education regarding the cultural significance of the site to
			 Alaska Natives;
				(4)protection and
			 management of the site to preserve the natural and cultural features of the
			 site, including cultural traditions, values, songs, stories, names, crests, and
			 clan usage, for the benefit of future generations; and
				(5)site improvement
			 activities for any purpose described in paragraphs (1) through (4), subject to
			 the condition that the activities—
					(A)are consistent
			 with the sacred, cultural, traditional, or historic nature of the site;
			 and
					(B)are not
			 inconsistent with the management plans for adjacent public land.
					(g)Termination of
			 restrictive covenants
				(1)In
			 generalEach restrictive covenant regarding cultural or
			 historical values with respect to any interim conveyance or patent for a
			 historic or cemetery site issued to Sealaska pursuant to the Federal
			 regulations contained in sections 2653.5(a) and 2653.11 of title 43, Code of
			 Federal Regulations (as in effect on the date of enactment of this Act), in
			 accordance with section 14(h)(1) of the Alaska Native Claims Settlement Act (43
			 U.S.C. 1613(h)(1)), terminates as a matter of law on the date of enactment of
			 this Act.
				(2)Remaining
			 conditionsLand subject to a covenant described in paragraph (1)
			 on the day before the date of enactment of this Act shall be subject to the
			 conditions described in subsection (e).
				(3)RecordsSealaska
			 shall be responsible for recording with the land title recorders office of the
			 State of Alaska any modification to an existing conveyance of land under
			 section 14(h)(1) of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1613(h)(1)) as a result of this Act.
				(h)Conditions on
			 sites with traditional, recreational, and renewable energy use
			 valueEach conveyance of land to Sealaska from land withdrawn
			 pursuant to section 3(b)(2) shall be subject to—
				(1)a covenant
			 prohibiting any commercial timber harvest or mineral development; and
				(2)the conveyance of
			 the site identified as Pegmatite Mountain Geothermal #53 on the map labeled
			 Attachment D and dated February 1, 2011, shall be subject to a
			 covenant prohibiting commercial development of the site for a period of 15
			 years beginning on the date of enactment of this Act, provided that Sealaska
			 shall have a right to engage in site evaluation and analysis during the
			 period.
				(i)Escrow funds
			 for withdrawn landOn the withdrawal by this Act of land
			 identified for selection by Sealaska, the escrow requirements of section 2 of
			 Public Law 94–204 (43 U.S.C. 1613 note), shall thereafter apply to the
			 withdrawn land.
			(j)Guiding and
			 outfitting special use permits or authorizations
				(1)In
			 generalConsistent with the provisions of section 14(g) of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1613(g)), on land conveyed to
			 Sealaska from land withdrawn pursuant to sections 3(b)(1) and 3(b)(2), an
			 existing holder of a guiding or outfitting special use permit or authorization
			 issued by the Forest Service shall be entitled to its rights and privileges on
			 the land for the remaining term of the permit, as of the date of conveyance to
			 Sealaska, and for 1 subsequent 10-year renewal of the permit, subject to the
			 condition that the rights shall be considered a valid existing right reserved
			 pursuant to section 14(g) of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1613(g)), and shall be managed accordingly.
				(2)Notice of
			 commercial activitiesSealaska, with respect to the holder of a
			 guiding or outfitting special use permit or authorization under this
			 subsection, and a permit holder referenced in this subsection, with respect to
			 Sealaska, shall have an obligation to inform the other party of their
			 respective commercial activities before engaging in the activities on land,
			 which has been conveyed to Sealaska under this Act, subject to the permit or
			 authorization.
				(3)Negotiation of
			 new termsNothing in this subsection precludes Sealaska and a
			 permit holder under this subsection from negotiating new mutually agreeable
			 permit terms that supersede the requirements of—
					(A)this
			 subsection;
					(B)section 14(g) of
			 the Alaska Native Claims Settlement Act (43 U.S.C. 1613(g)); or
					(C)any deed
			 covenant.
					(4)LiabilitySealaska
			 shall bear no liability regarding use and occupancy pursuant to special use
			 permits or authorizations on land selected or conveyed pursuant to this
			 Act.
				5.Miscellaneous
			(a)Status of
			 conveyed landEach conveyance of Federal land to Sealaska
			 pursuant to this Act, and each Federal action carried out to achieve the
			 purpose of this Act, shall be considered to be conveyed or acted on, as
			 applicable, pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601
			 et seq.).
			(b)Environmental
			 mitigation and incentivesNotwithstanding subsection (e) and (h)
			 of section 4, all land conveyed to Sealaska pursuant to the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.) and this Act shall be considered
			 to be qualified to receive or participate in, as applicable—
				(1)any federally
			 authorized carbon sequestration program, ecological services program, or
			 environmental mitigation credit; and
				(2)any other
			 federally authorized environmental incentive credit or program.
				(c)No material
			 effect on forest plan
				(1)In
			 generalExcept as required by paragraph (2) and the amendment
			 made by section 6, implementation of this Act, including the conveyance of land
			 to Sealaska, alone or in combination with any other factor, shall not require
			 an amendment of, or revision to, the Tongass National Forest Land and Resources
			 Management Plan before the first revision of that Plan scheduled to occur after
			 the date of enactment of this Act.
				(2)Boundary
			 adjustmentsThe Secretary of Agriculture shall implement any land
			 ownership boundary adjustments to the Tongass National Forest Land and
			 Resources Management Plan resulting from the implementation of this Act through
			 a technical amendment to that Plan.
				(d)Effect on
			 entitlementNothing in this Act shall have any effect upon the
			 entitlement due to any Native Corporation, other than Sealaska, under—
				(1)the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.); or
				(2)the Alaska
			 National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.).
				6.Conservation
			 areas
			(a)In
			 generalSection 508 of the
			 Alaska National Interest Lands Conservation Act (Public Law 96–487; 94 Stat.
			 2381, 104 Stat. 4428) is amended—
				(1)in the matter preceding paragraph (1), by
			 striking The following lands are hereby and inserting the
			 following:
					
						(a)In
				generalThe following land
				is
						; and
				(2)by adding at the
			 end the following:
					
						(13)Conservation
				areasSubject to valid existing rights, certain land for
				conservation purposes, comprising approximately 151,565 acres, as depicted on
				the map entitled “Conservation Areas”, dated February 1, 2011, and labeled
				“Attachment E”, which is more particularly described as follows:
							(A)Bay of
				pillarsCertain land, comprising approximately 21,146.5 acres,
				located on the southern shore of the Bay in Forest Service Value Comparison
				Unit 4030.
							(B)Kushneahin
				creekCertain land, comprising approximately 36,703 acres,
				located on southwestern Kupreanof Island in the Forest Service Value Comparison
				Units 4300 and 4310.
							(C)Sarkar
				lakesCertain land, comprising approximately 25,403.7 acres,
				located on Prince of Wales Island in Forest Service Value Comparison Unit
				5541.
							(D)Western
				koscuiskoCertain land, comprising approximately 7,416.5 acres,
				located on Koscuisko Island in Forest Service Value Comparison Units 5410,
				5430, and 5440.
							(E)Honker
				divideCertain land, comprising approximately 15,586.2 acres,
				located on Prince of Wales Island in Forest Service Value Comparison Units
				5740, 5750, 5760, 5780, and 5971.
							(F)Eek lake and
				sukkwan islandCertain land, comprising approximately 34,644.1
				acres, located in Forest Service Value Comparison Units 6320, 6700, 6710 and
				6720.
							(G)Eastern
				KoscuiskoCertain karst land, comprising approximately 1,663
				acres, located on Koscuisko Island in Forest Service Value Comparison Units
				5430 and 5460.
							(H)Northern Prince
				of WalesCertain karst land, comprising approximately 10,888
				acres, located in Forest Service Value Comparison Units 5280, 5290, 5311, 5313,
				5330, 5360, and 5371.
							(b)Management of
				conservation areas
							(1)In
				generalSubject to paragraph (2), the conservation areas
				designated by subsection (a)(13) shall be allocated to Land Use Designation II
				status (as defined in section 2 of the Southeast Alaska Native Land Entitlement
				Finalization and Jobs Protection Act) and shall be managed by the Secretary of
				Agriculture to protect subsistence activities and unique biological and
				geological resources and to prohibit commercial timber harvests or new road
				construction, in accordance with management guidelines developed under the
				Tongass National Forest Land and Resource Management Plan.
							(2)RequirementsIn
				managing the areas designated by subsection (a)(13)—
								(A)the Forest
				Service shall protect the traditional and cultural use, biological and
				geological value, and, where applicable, the roadless character of the
				areas;
								(B)industrial
				logging and associated road building shall be prohibited;
								(C)timber
				micro-sales in accessible areas shall be allowed;
								(D)restoration
				projects in young-growth stands and salmon streams shall be encouraged for
				meeting integrated resource objectives;
								(E)subsistence
				enhancement and low impact recreation and tourism development projects shall be
				encouraged;
								(F)sustainable,
				community-scaled economic development of forest and marine resources shall be
				allowed, including issuance of special use permits for non-timber forest
				products gathering, mariculture development, and transportation and energy
				development; and
								(G)existing and
				future Transportation and Utility Systems shall be permitted in designated
				Transportation and Utility System Corridors under the Tongass National Forest
				Land and Resource Management Plan.
								(c)LimitationThe
				establishment of the conservation areas by subsection (a)(13) shall not be used
				by the Secretary of Agriculture or a designee of the Secretary of Agriculture
				as a basis for any administrative management decisions to establish by
				administrative action any buffers, withdrawals, land-use designations, road
				closures, or other similar actions on any land, value comparison units, or
				adjacent land-use
				designations.
						.
				7.Maps
			(a)AvailabilityEach
			 map referred to in this Act shall be maintained on file in—
				(1)the office of the
			 Chief of the Forest Service; and
				(2)the office of the
			 Secretary.
				(b)CorrectionsThe
			 Secretary or the Chief of the Forest Service may make any necessary correction
			 to a clerical or typographical error in a map referred to in this Act.
			(c)TreatmentNo
			 map referred to in this Act shall be considered to be an attempt by the Federal
			 Government to convey any State or private land.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this Act
			 and the amendments made by this Act.
		
